PER CURIAM:
Abdiyyah ben Alkebulanyahh appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief without prejudice on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alkebulanyahh v. Nettles, No. 6:10-cv-02976-MBS, 2011 WL 2728453 (D.S.C. July 13, 2011). We deny Alkebulanyahh’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.